                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                   Petitioner,
      v.                                           Case No. 19-mc-23-pp

SCOTT A. HEUBNER,

                   Respondent.


                      ORDER WITHDRAWING WARRANT


      On September 26, 2019, the court held a hearing for the respondent to

show cause for his failure to completely comply with an IRS summons. Dkt.

No. 4. The respondent did not appear for the hearing, so the court issued a

warrant for his arrest for his failure to appear. Dkt. No. 6.

      On September 30, 2019, the government notified the court that the

respondent had completely complied with the IRS summons and turned over

all of the tax information sought by the IRS, and it requested that the arrest

warrant be withdrawn. Dkt. No. 7.

      The court ORDERS that the warrant for the arrest of respondent Scott

Huebner is WITHDRAWN.

      Dated in Milwaukee, Wisconsin this 30th day of September, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge
                                         1
